                 Case 19-01299-MAM         Doc 10     Filed 09/07/19     Page 1 of 9



                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION
                                    www.flsb.uscourts.gov
IN RE:                                                         CASE NO. 18-16248-MAM
CHANCE & ANTHEM, LLC,                                          CHAPTER 7
      Debtor.
_____________________________________/
ROBERT C. FURR.
          Plaintiff,
v.                                                             ADV. NO. 19-01299-MAM
AIR CENTER, INC.,
      Defendant.
_____________________________________/


                       JEFFREY M. SISKIND’S MOTION TO INTERVENE

          COMES NOW, Jeffrey M. Siskind (“Movant”) former managing member of Chance &

Anthem, LLC (the “Debtor”), and moves to intervene in the above styled adversary case, and

states:

          1.      Movant seeks to intervene in this action pursuant to Fed. R. Civ. P. 24 which

permits intervention of right by a party which claims an interest relating to the property or

transaction that is the subject of the action and is so situated that disposing of the action may as a

practical matter impair or impede the movant's ability to protect its interest, unless existing

parties adequately represent that interest, and allows permissive intervention by a Party which

has a claim or defense that shares with the main action a common question of law or fact.

          2.      In its complaint to claw back property from Defendant, the Trustee has grossly

misrepresented that legitimate business transactions conducted by Movant were a ‘scheme’ by

Movant to enrich himself, The Chapter 7 Trustee knowingly made these false and scandalous
                Case 19-01299-MAM          Doc 10     Filed 09/07/19     Page 2 of 9



allegations, including false claims of concealment and failures to disclose by Movant, in order to

inhibit the named Defendant herein from adequately defending its interests against the Chapter 7

Trustee’s claims.

           3.   Movant witnessed firsthand the employment of similar less than forthright tactics

by this Chapter 7 Trustee in another bankruptcy matter where Movant’s client fared better than

other defendants who allowed themselves to be bullied. These contemptuous actions are as

suspect as still unresolved questions surrounding the manner in which the Chapter 7 Trustee

came to be employed in this case.

           4.   In a transparent effort to increase its own administrative fees at the expense of

legitimate creditors, the Chapter 7 Trustee, who purports to represent the interests of these

creditors, has refused to recognize the value of the bankruptcy estate’s chief asset and failed to

reject various unsupportable claims, including those made by an incarcerated felon and Robert

Gibson, Movant’s former paralegal, whose services were terminated by Movant for illegally

practicing law and after Movant’s discovery of said paralegal’s history of fraud and numerous

arrests.

           5.   In violation of its various duties to all creditors in the bankruptcy case underlying

this adversary matter, the Chapter 7 Trustee has failed to adequately investigate Mr. Gibson’s

unlawful acquisition of title to a remainder interest in valuable real property, conducted with said

Chapter 7 Trustee’s knowledge and acquiescence, and demonstrating both a lack of discretion

and independence, and an undisclosed and disqualifying link to an individual purported creditor

which the Chapter 7 Trustee disingenuously refers to as merely a ‘relief defendant.’

           6.   The Chapter 7 Trustee’s unnecessary scandalous, impertinent statements and

disregarded duties, while demonstrating a lack of discretion and candor, are an assault upon

Movant’s integrity and reputation, which Movant must be given an opportunity to defend herein,
               Case 19-01299-MAM          Doc 10      Filed 09/07/19     Page 3 of 9



both on behalf of Movant and to foster a fair result with respect to the instant adversary

defendant, and clearly outweigh any position which the Chapter 7 trustee may adopt to contest

intervention. As required, attached is a pleading which requests that said scandalous and

impertinent language be stricken, and for clarification requesting that the Chapter 7 Trustee

amend its instant complaint in order to adequately set forth facts which form the basis of its

claims against Defendant herein, or admit that it lacks sufficient facts to serve as said adequate

basis for its claims. Movant’s attached motion comports with Florida’s emphasis on truth; that

the search for truth in litigation is paramount, as opposed to procedural “tricks and technicalities

of the trade” as practiced by the Chapter 7 Trustee. See Cabot v. Clearwater Construction

Co., 89 So. 2d 662, 664 (Fla.1956) and its progeny.

       7.      In determining whether to permit intervention, the Court must consider whether

the intervention will unduly delay or prejudice the adjudication of the original parties’ rights.

This necessarily requiring some balancing of factors, including whether an intervenor’s presence

will elucidate matters that may assist an adversary defendant to recognize its defensive rights,

such as conveying pertinent facts to an uninformed party that might otherwise not recognize the

value in defending vigorously against the Chapter 7 Trustee’s colorful but unsupportable claims.

To wit, most adversary case defendants don’t realize that a Chapter 7 trustee merely represents

the interests of creditors and must refrain from making unnecessary and unfounded claims such

as those made against Movant herein.

       WHEREFORE, Movant requests that it be permitted to intervene, and for such other and

further relief as appropriate.

                                              SISKIND LEGAL

                                              ___/s/ Jeffrey M. Siskind___
                                              Jeffrey M. Siskind, Esquire
              Case 19-01299-MAM         Doc 10    Filed 09/07/19    Page 4 of 9



                                            FBN 138746
                                            3465 Santa Barbara Drive
                                            Wellington, FL 33414
                                            TEL (561) 791-9565
                                            FAX (561) 791-9581
                                            Email: jeffsiskind@msn.com


                               CERTIFICATE OF SERVICE
        This paper, by the filing hereof on CM/ECF, is hereby served upon the Chapter 7 Trustee
and all parties registered thereon, and by U.S. Mail upon Defendant at the address set forth on
the attached service list, this 7th day of September, 2019


                                             ___/s/ Jeffrey M. Siskind___
                                             Jeffrey M. Siskind, Esquire
             Case 19-01299-MAM       Doc 10   Filed 09/07/19   Page 5 of 9



                                    SERVICE LIST


AIR CENTER, INC. c/o David Guerrieri, PTD 1201 E. Whitcomb Avenue Madison Heights, MI
48071

AIR CENTER, INC. c/o Michael Clark, VSD 1201 E. Whitcomb Avenue Madison Heights, MI
48071

AIR CENTER, INC. c/o David Guerrieri, Registered Agent 3628 Winding Brook Circle
Rochester Hills, Florida 48309
                Case 19-01299-MAM          Doc 10    Filed 09/07/19      Page 6 of 9



                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION
                                   www.flsb.uscourts.gov
IN RE:                                                        CASE NO. 18-16248-MAM
CHANCE & ANTHEM, LLC,                                         CHAPTER 7
      Debtor.
_____________________________________/
ROBERT C. FURR.
         Plaintiff,
v.                                                            ADV. NO. 19-01299-MAM
AIR CENTER, INC.,
      Defendant.
_____________________________________/
              MOTION TO STRIKE CHAPTER 7 TRUSTEE’S SCANDALOUS,
               IMPERTINENT ALLEGATIONS AND FOR CLARIFICATION
         COMES NOW Jeffrey M. Siskind, Intervenor, and moves to strike the Chapter 7 trustee’s

scandalous, impertinent allegations and for clarification, and states:

         1.      This pleading requests that scandalous and impertinent language contained within

the Chapter 7 Trustee’s complaint be stricken, and for clarification of said complaint, to wit; that

the Chapter 7 Trustee amend its instant complaint in order to adequately set forth sufficient facts

which form the basis of its claims against Defendant herein, or admit that it lacks sufficient facts

to serve as said adequate basis for its claims.

         2.      The Chapter 7 Trustee inasmuch as admitted that it did not possess sufficient facts

on which to base its allegations that the Palm Beach Post newspaper improperly equated with

‘bilking’ of investor funds by Movant when it attempted to obtain preliminary injunctive relief

based upon inadequate ‘summaries’ at an evidentiary hearing held in August, 2019 after nearly a

year-long investigation into Debtor’s operations.
               Case 19-01299-MAM            Doc 10      Filed 09/07/19      Page 7 of 9



        3.      On the same date that the Chapter 7 Trustee filed this adversary action, it also

brought an adversary complaint against Movant and others which disingenuously attempts to

characterize two large scale development projects as a scheme to prop up Movant’s lifestyle.

The Chapter 7 Trustee’s claims wholly ignore the Debtor’s business operations, and the

summaries which the Chapter 7 Trustee attempted to introduce failed to include any information

pertaining to financial contributions made by Movant, and any mention of the nearly a dozen

individuals and numerous subcontractors whose services were employed in the execution of the

Debtor’s development projects.

        4.      These considerations, combined with the Chapter 7 Trustee’s demonstrated intent

to ignore the bankruptcy estate’s most valuable asset and instead focus on what it perceives to be

‘easy prey’ to recover sufficient funds to cover its own administrative fees, should raise

concerns.

        5.      The Court should also acknowledge that nearly all unsophisticated adversary

complaint defendants are not readily aware of their defenses, and that thirty (30) days to respond

to an adversary complaint is inadequate for all but those defendants which are already familiar

with the nuances of bankruptcy. Most adversary defendants also don’t realize that a Chapter 7

trustee’s function is to represent the interests of creditors and that the trustee is strictly limited as

to means and methods which it can employ.

        6.      At first blush, the instant adversary complaint appears overwhelming. Movant

submits that the Chapter 7 trustee specifically designed it to be so, in order that the named

Defendant fails to protect its interests.

        7.      For this reason, Movant requests that all unnecessary scandalous, impertinent

allegations be stricken, and that sufficient facts underlying the Chapter 7 Trustee’s attempt to

recover property from Defendant be articulated in order to properly inform Defendant. Because
              Case 19-01299-MAM            Doc 10    Filed 09/07/19     Page 8 of 9



the Chapter 7 trustee’s initial complaint likely improperly influenced Defendant, Intervenor also

requests an enlargement of time for Defendant to respond to Plaintiff’s complaint. Enlargement

of time is also warranted by the probable lack of effective notice, inasmuch as Defendant may be

typical of most and not know that service by U.S. Mail is sufficient. Instead, in the interest of

judicial economy and to avoid having to undo an inadvertent default by Defendant, the Chapter 7

Trustee should be directed to contact Defendant to explain service by U.S. Mail.

       WHEREFORE, Movant requests that scandalous allegations be stricken, that the Chapter

7 Trustee’s complaint be clarified, and that Defendant be granted an enlargement of time to

respond once these defects are remedied.

                                              SISKIND LEGAL

                                              ___/s/ Jeffrey M. Siskind___
                                              Jeffrey M. Siskind, Esquire
                                              FBN 138746
                                              3465 Santa Barbara Drive
                                              Wellington, FL 33414
                                              TEL (561) 791-9565
                                              FAX (561) 791-9581
                                              Email: jeffsiskind@msn.com


                                 CERTIFICATE OF SERVICE
        This paper, by the filing hereof on CM/ECF, is hereby served upon the Chapter 7 Trustee
and all parties registered thereon, and by U.S. Mail upon Defendant at the address set forth on
the attached service list, this 7th day of September, 2019


                                               ___/s/ Jeffrey M. Siskind___
                                               Jeffrey M. Siskind, Esquire
             Case 19-01299-MAM       Doc 10   Filed 09/07/19   Page 9 of 9



                                    SERVICE LIST


AIR CENTER, INC. c/o David Guerrieri, PTD 1201 E. Whitcomb Avenue Madison Heights, MI
48071

AIR CENTER, INC. c/o Michael Clark, VSD 1201 E. Whitcomb Avenue Madison Heights, MI
48071

AIR CENTER, INC. c/o David Guerrieri, Registered Agent 3628 Winding Brook Circle
Rochester Hills, Florida 48309
